DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: Patent information of the parent should be included in paragraph 1.  
Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informalities:  Claim 4 should recite “wherein the at least one fixation deivce”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dube US 2009/0036933.
Claim 1, Dube discloses a system (Fig 1-2, 12) comprising: 
one or more pedicle screws (screw #14, Fig 12, it is noted that the term “pedicle” is an intended use of the screw, and see Fig 1 where  screw #14 is placed anteriorly, has a cortical thread, discussed further below and in paragraphs 59, 61, and the screw is able to angulate via polyaxial rings #16, and thus is fully able to engage a pedicle and thus be considered a pedicle screw) having a first end (#148), a body and a head (#142) at a second end (Fig 12), the one or more pedicle screws comprising a cortical pitch portion (“cortical thread” portion of #146 paragraph 59) of the body proximal the first end of the pedicle screw and a coarse pitch portion (“cancellous thread” portion of #146 paragraph 59) of the body proximal the head of the pedicle screw (Fig 12, paragraph 59); and 
one or more fixation devices (plate #12, Fig 1-2) configured to attach to the head of the pedicle screw (Fig 1-2). 

Regarding Claim 5, Dube discloses the cortical pitch portion of the pedicle screw body is configured to engage the cortical bone of a pedicle when placed into a vertebra at a predetermined entry point on an anterior surface of the vertebra (as discussed n claim 1 above and paragraph 59 where the distal end of the screw has the cortical pitch portion and is able to engage a pedicle when placed on an anterior surface). 

Regarding Claim 6, Dube discloses the cortical pitch portion of the pedicle screw body is configured to engage the cortical bone of a pedicle when placed into a vertebra at a predetermined entry point on a lateral surface of the vertebra (paragraph 59 where 

Regarding Claim 7, Dube discloses the cortical pitch portion of the pedicle screw body is configured to engage the cortical bone of a pedicle when placed into a vertebra at a predetermined entry point on an anterolateral surface of the vertebra (paragraph 59 where the distal end of the screw has a cortical thread and while not shown as being placed on a lateral surface, one can place the screw on a lateral surface of the vertebra and still engage cortical bone of a pedicle via the cortical pitch portion) (it is also noted that applicant is not claiming a method of use and the screw of Dube is capable of performing the claimed function).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Overes US 2012/0022600 in view of Dube US 2009/0036933.
Regarding Claim 1, Overes discloses a system (Fig 7a) comprising: 
one or more pedicle screws (screw #715, paragraph 53 where it can be used to engage the pedicle) having a first end (distal end of screw #15), a body (#715) and a head at a second end (proximal head as seen in Fig 7b) and 
one or more fixation devices (plate #700) configured to attach to the head of the pedicle screw (Fig 7a-7b). 
	Overes disclose the plate is installed in an antero-lateral approach (paragraph 51) where the distal end engages the cortical bone of a pedicle on a posterior side of the spine (paragraph 53 where screw #715 is a pedicle screw) but does not disclose  the one or more pedicle screws comprising a cortical pitch portion of the body proximal the first end of the pedicle screw and a coarse pitch portion  of the body proximal the head of the pedicle screw.
Dube discloses a similar system (Fig 1-2, 12) comprising: 
one or more screws (screw #14, Fig 12) having a first end (#148), a body and a head (#142) at a second end (Fig 12), the one or more pedicle screws comprising a cortical pitch portion (“cortical thread” portion of #146 paragraph 59) of the body 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the threading of Overes so that the one or more pedicle screws comprising a cortical pitch portion of the body proximal the first end of the pedicle screw and a coarse pitch portion  of the body proximal the head of the pedicle screw in view of Dube above because the thread can adapt to the type of bone it is threaded into, where the distal/first end is in cortical bone and the coarse pitch engages cancellous bone.
Regarding Claim 5, Overes  as modified discloses the cortical pitch portion of the pedicle screw body is configured to engage the cortical bone of a pedicle when placed into a vertebra at a predetermined entry point on an anterior surface of the vertebra (see claim 1 above where screw #715 of Overes is a pedicle screw,  paragraph 51 in Overes where the screw is placed through an antero-lateral surface and with the modification, the cortical pitch portion would be able to engage cortical bone of a pedicle)(note, the antero-lateral surface is still considered to be an anterior surface and applicant is not 


Regarding Claim 6, Overes  as modified discloses the cortical pitch portion of the pedicle screw body is configured to engage the cortical bone of a pedicle when placed into a vertebra at a predetermined entry point on a lateral surface of the vertebra (see claim 1 above where screw #715 of Overes is a pedicle screw,  paragraph 51 in Overes where the screw is placed through an antero-lateral surface and with the modification, the cortical pitch portion would be able to engage cortical bone of a pedicle)(note, the antero-lateral surface is still considered to be a lateral surface and applicant is not specifically claiming where exactly the lateral surface is taken from ).

Regarding Claim 7, Overes  as modified discloses the cortical pitch portion of the pedicle screw body is configured to engage the cortical bone of a pedicle when placed into a vertebra at a predetermined entry point on an anterolateral surface of the vertebra (see claim 1 above where screw #715 of Overes is a pedicle screw,  paragraph 51 in Overes where the screw is placed through an antero-lateral surface and with the modification, the cortical pitch portion would be able to engage cortical bone of a pedicle).

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Khanna US 2004/0030336 in view of Overes US 2012/0022600 and Dube US 2009/0036933.
Regarding Claim 1, Khanna discloses a system (Fig 37, 40-44) comprising: 
one or more screws (Fig 42) having a first end (near ref #100), a body (#99) and a head (#97) at a second end (Fig 42) and 
one or more fixation devices (plate #84) configured to attach to the head of the pedicle screw (Fig 34, 40). 
Regarding Claim 2, Khanna discloses at least one of the one or more screws comprises a threaded inner channel (#98, Fig 42). 

Regarding Claim 3, Khanna discloses an inner screw (Fig 31) having a body (#95) and a head (#94), wherein the head has a diameter greater than the body (Fig 41) and wherein the inner screw is configured to be threaded into the inner channel (Fig 40, 44, paragraph 74). 

Regarding Claim 4, Khanna discloses the at least one fixation device comprises at least one through hole (Fig 40, where the screw is extending through the through hole #92) configured to allow the body of the inner screw to pass through (Fig 40) and prevent the head of the inner screw from passing through the through hole (Fig 40, paragraph 73, head #94 is a flange larger than the diameter of the through hole). 

 Overes discloses a system (Fig 7a) placed anteriorly (Fig 9, anterior-lateral, paragraph 51) comprising: one or more pedicle screws (screw #715, paragraph 53 where it can be used to engage the pedicle) having a first end (distal end of screw #15), a body (#715) and a head at a second end (proximal head as seen in Fig 7b) and one or more fixation devices (plate #700) configured to attach to the head of the pedicle screw (Fig 7a-7b), the screws (#715) being placed in the pedicle to secure the fixation device (paragraph 53).
Dube discloses a similar system (Fig 1-2, 12) comprising: 
one or more screws (screw #14, Fig 12) having a first end (#148), a body and a head (#142) at a second end (Fig 12), the one or more pedicle screws comprising a cortical pitch portion (“cortical thread” portion of #146 paragraph 59) of the body proximal the first end of the pedicle screw and a coarse pitch portion (“cancellous thread” portion of #146 paragraph 59) of the body proximal the head of the pedicle screw (Fig 12, paragraph 59); and one or more fixation devices (plate #12, Fig 1-2) configured to attach to the head of the pedicle screw (Fig 1-2), the system being placed anteriorly (Fig 1), and the screw adapted to the type of bone to which it is inserted into where the cortical pitch thread allowing the distal/first end of the screw to engage and secure onto cortical bone on a posterior side of the vertebra (paragraph 59, 61) and the 
It would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention the one or more screws of Khanna to be a pedicle screw in view of Overes because the pedicle provides a known fixation point to secure a fixation device in place. 
It would have also been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the threading of Khanna  as modified so that the one or more pedicle screws comprising a cortical pitch portion of the body proximal the first end of the pedicle screw and a coarse pitch portion  of the body proximal the head of the pedicle screw in view of Dube above because the thread can adapt to the type of bone it is threaded into, where the distal/first end is in cortical bone and the coarse pitch engages cancellous bone.

Conclusion
The prior art made of record and relied upon is considered pertinent to the applicant's disclosure. See PTO-892 for art cited of interest. Ali US 2012/0265250 discloses screws that have course and cortical pitches. Konieczynski US 2011/0144700 discloses a similar system. Lim 2003/0208203 (paragraph 52) and Garden US 2005/0033294 (paragraph 44) each disclose a system that can be installed in any number of approaches. Melkent US 2015/0100126 discloses a similar system (Fig 21, paragraph 3, 62).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on 571-272-4719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/JAN CHRISTOPHER L MERENE/           Primary Examiner, Art Unit 3773